DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more. As per step 1 examiner recognizes that sufficient machine elements are recited.  As per step 2A the claim(s) recite(s) “determining, for a game outcome for an instance of a base game, which symbols will be presented on the display system by selecting the symbols to be presented from a symbol set that includes prize on symbols and at least one prize on trigger symbol, each prize on symbol including an indication of an award corresponding to the prize on symbol, a combined value of prize on symbols being payable at a conclusion of a feature game round; controlling the display system to present first visual effects corresponding to the game outcome, the first visual effects including moving symbols and landing of one or more prize on symbols; determining an award corresponding to the game outcome, wherein determining the award involves for a game outcome in which the control system determines that the game outcome includes a prize on trigger symbol, determining that the award includes a combined value of the one or more prize on symbols; determining that a feature is triggered during an instance of the base game in which a prize on trigger symbol lands during the instance of the base game, wherein determining that the feature is triggered involves: determining that (T-1) prize on symbols land during the instance of the base game, (T-1) corresponding to a number that is one less than a threshold number T of prize on symbols required to trigger the feature, wherein a combination of the prize on trigger symbol and the (T-1) prize on symbols will trigger the feature, or determining that at least T prize on symbols land during the instance of the base game, T corresponding to a threshold number of prize on symbols required to trigger a feature, wherein the at least T prize on symbols will trigger the feature; controlling the display system to present second visual effects corresponding to the award; and controlling, in response to determining that the feature is triggered, the display system to present the feature.” As reciting a game comprising prize on symbols, such as credit symbols, and a trigger symbol wherein a feature game is trigged based on a combination of prize on symbols and/or trigger symbols meeting a threshold and wherein an award of the total prize on symbols is provided within the feature game.  The dependent claims further recite what type of feature game to provide or how the feature game is carried out and what device is used.  Examiner recognizes the claims recite a financial obligation with at least limitation “each prize on symbol including an indication of an award corresponding to the prize on symbol, a combined value of prize on symbols being payable at a conclusion of a feature game round” indicating an award is to be paid out to a player.  Therefore a financial obligation is owed by the game operator to the player based on an outcome of a game.  Additionally examiner recognizes the claims are directed to a series of steps following game rules which can be carried out as a mental process with an individual being able to determine what to perform based on a given outcome following the game rules.  For example a game outcome of a certain type would be known to an individual to provide a feature game.  This would be a mental step.  Examiner recognizes applicant has included additional steps regarding displaying and animating effects however these are generic events known within the gaming wagering art and are generically recited.  For example animating reels to spin is well-known and applicant has provided no additional elements that would lend a practical application to this step.  Therefore this step does not go beyond the mental exemption and is merely controlling a machine to present an effect which an individual may carry out as well.  This judicial exception is not integrated into a practical application because merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a player regarding a randomly determined outcome for providing a financial award if a player wins as found in the well-known area of slot game nor does the additional steps add more than the steps of determining the results a player following rules for the game.  As per the mental process examiner recognizes that the claims are directed to rules for determining an outcome including steps such as presenting outcomes and determining when to activate additional game features.  The steps of determining when to carry out an animation or another instance are generically recited and therefore remain mental processes.  Specifically animating reels is well-know.  Therefore this is merely a generic machine performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims remain a wagering game with the focus on providing a given outcome based on displayed symbols following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed symbols or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10789812. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a slot game which present prize-on symbols and trigger prize-on symbols wherein the total of the prize-on symbols presented during a base game are awarded during a feature game.  Further that a feature game can be triggered based on a combination of prize-on symbols and trigger prize-on symbols meeting a threshold with the threshold to normally trigger the feature game based on prize-on symbols is at least one less for prize-on symbols in combination with trigger prize-on symbols.  Therefore the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US Pat. No. 7,344,444 B2) teaches a slot game comprising determining what sub-game to provide based on the symbol type displayed on the reels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	8/16/2022